Citation Nr: 1115370	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Entitlement to an evaluation in excess of 20 percent for right patella traumatic arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for left patella traumatic arthritis.

4.  Entitlement to an effective date prior to October 31, 2000 for the grant of a separate disability rating for right patella traumatic arthritis, formerly rated as bilateral patella traumatic arthritis.

5.  Entitlement to an effective date prior to October 31, 2000 for the grant of a separate rating for left patella traumatic arthritis, formerly rated as bilateral patella traumatic arthritis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965, and from August 1976 to March 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005, February 2007, and October 2007 issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

During the pendency of this appeal, the Veteran reasonably raised a claim of clear and unmistakable error in a June 1978 rating decision that granted a single 10 percent disability rating upon the grant of service connection for bilateral patella traumatic arthritis.  As such, the Board is referring this claim to the RO for all appropriate development and adjudication.

The issue of entitlement to a rating in excess of 20 percent for right patella traumatic arthritis; the issue of entitlement to a rating in excess of 10 percent for left patella traumatic arthritis; and the issues of entitlement to an effective date prior to October 31, 2000 for the grant of a separate disability rating for right and left knee patella traumatic arthritis, formerly rated as bilateral patella arthritis, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  During his active duty service, the Veteran did not serve in the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, and there is no evidence that the Veteran was otherwise exposed to herbicides.

2.  The Veteran's diabetes mellitus, type II, is not shown to have been present in his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the Veteran's service connection claim for diabetes mellitus, type II, the RO's May 2005 and August 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was readjudicated in the October 2007 statement of the case.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, personnel records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for diabetes mellitus, type II.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred inservice or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Throughout the pendency of this appeal, the Veteran asserted he was exposed to an herbicidal agent while serving aboard the U.S.S. America while it operated in the waters off the coast of the Republic of Vietnam.  Specifically, the Veteran claimed that Agent Orange "permeated the air and water."  The Veteran does not otherwise assert, nor does the evidence support, that he was exposed to an herbicidal agent or that he was physically present in the Republic of Vietnam.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or symptoms thereof during his active duty service.  The evidence of record does not demonstrate that an inservice event, injury, or disease occurred relevant to the Veteran's diabetes mellitus, type II.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination was not warranted.  McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served from August 1962 to August 1965 and from August 1976 to March 1978.  In March 2005, he submitted a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.  After this claim was denied in November 2005, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.  

Throughout the pendency of this appeal, the Veteran claimed that this current diabetes mellitus, type II, was due to his alleged exposure to Agent Orange that "permeated the air and water" while he served aboard the U.S.S. America off the coast of the Republic of Vietnam.  Specifically, the Veteran asserted that the U.S.S. America was present at "Yankee Station" three times while he was serving aboard.  The Veteran does not assert that he served on land or in inland waterways in the Republic of Vietnam.

In April 2005, the RO submitted a request to the National Personnel Record Center (NPRC) for the dates, if any, of the Veteran's service in the Republic of Vietnam.  In May 2005, the NPRC determined that the Veteran served aboard the U.S.S. America while it operated in the official waters off the Republic of Vietnam.  While the Veteran was stationed aboard, the U.S.S. America operated off the coast of the Republic of Vietnam for varying lengths of time between October 1972 and February 1973.  The NPRC also determined that there was no evidence in the Veteran's personnel record to substantiate that he served on the landmass or inland waters of the Republic of Vietnam.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the [veteran] was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted, the evidence must demonstrate that the veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service on a deep-water naval vessel in waters offshore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam for purposes of this presumption.  Id. at 1193-94; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

Preliminarily, the Board takes judicial notice of the fact that "Point Yankee," commonly referred to as "Yankee Station," was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. naval aircraft carriers to launch air strikes during the Vietnam era.  Further, the Board takes judicial notice of the fact that the U.S.S. America was a Kitty-Hawk-class super carrier and was, thus, a deep-water vessel.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).

The evidence of record demonstrated that the Veteran served aboard the U.S.S. America, a deep-water vessel.  The U.S.S. America operated off the coast of the Republic of Vietnam.  The Veteran does not assert, nor does the evidence of record demonstrate that he served on the landmass or inland waters of the Republic of Vietnam.  Further, the Veteran does not assert nor does the evidence of record support finding that he was otherwise exposed to an herbicidal agent, including Agent Orange, during his military service.  Consequently, service connection for diabetes mellitus, type II, on a presumptive basis is denied as a matter of law.  38 U.S.C.A. § 1116(f).

Despite this finding, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be generally shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or symptoms thereof.

In an August 2004 letter, J.W.F., D.P.M., stated that he had treated the Veteran for several years for diabetes mellitus, type II, to include diabetic amputation and ulcerations of the Veteran's feet.  Therein, Dr. J.W.F. described the Veteran's past and planned treatment.  The doctor did not render an etiological opinion as to the Veteran's diabetes mellitus, type II.

According to a "Physician Statement" Form dated in February 2005, the Veteran had received treatment for diabetes mellitus, type II, from L.S., M.D., since May 2001.  Dr. L.S. indicated that the Veteran's diabetes mellitus, type II, required insulin or oral hypoglycemic agent and a restricted diet.  Dr. L.S. also indicated that the Veteran's diabetes mellitus, type II, was manifested by peripheral vascular disease and neurological symptoms; an etiological opinion as to the Veteran's diabetes mellitus, type II, was not provided.

The Veteran does not assert that he experienced symptoms of diabetes mellitus, type II, continuously after his active service discharge.  The evidence of record demonstrates that the Veteran was first treated for diabetes mellitus, type II, in May 2001.  This more than 22-year time period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Although the Veteran asserted that his current diabetes mellitus, type II, was due to alleged inservice exposure to an herbicidal agent, the Board finds that as a layperson his statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology cannot constitute evidence upon which to grant the claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In the absence of competent evidence that his diabetes mellitus, type II, was incurred in or due to his military service, or that it was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, is denied.


REMAND

A.  Increased Ratings

In March 2005, the Veteran submitted claims of entitlement to increased ratings for his service-connected right and left patella traumatic arthritis.  Pursuant to these claims, the Veteran was afforded a VA examination in September 2005 in order to assess the severity of his right and left patella traumatic arthritis. 

The Veteran's service connection claim for diabetes mellitus, type II, was subject to a stay on the adjudication of cases affected by the decision of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Now that this case has been resolved and the stay lifted, the Veteran's appeal can be adjudicated.  However, given the length of time that has passed since the September 2005 VA examination, the Board finds that a remand is warranted.  In order to comply with its duty to assist, VA must afford the Veteran a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, Board finds that the September 2005 VA examination is too remote to adequately evaluate the Veteran's claims of entitlement to increased ratings for his service-connected right and left patella traumatic arthritis and thus, a remand is warranted for further development, to include affording the Veteran a VA examination.

B.  Earlier Effective Dates

In September 2007, the Veteran asserted that there was clear and unmistakable error in a June 1978 rating decision that granted a single 10 percent rating upon the grant of service connection for bilateral patella traumatic arthritis.  The Veteran contended that the evidence of record at the time of the June 1978 rating decision adequately supported two separate 10 percent disability ratings, one rating for each knee.  As such, the Veteran has reasonably raised a claim of clear and unmistakable error in the June 1978 rating decision and, thus, the Board has referred this claim to the RO for development and adjudication.

The Board also finds that the Veteran's claims of entitlement to effective dates prior to October 31, 2000 for the grant of separate disability ratings for right and left patella traumatic arthritis are inextricably intertwined with the Veteran's claim of clear and unmistakable error in the June 1978 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, remanding the Veteran's claims of entitlement to earlier effective dates is required so that they may be adjudicated contemporaneously with his claim of clear and unmistakable error.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake all appropriate development with respect to the Veteran's claim of clear and unmistakable error in a June 1978 rating decision that granted a single 10 percent disability rating for bilateral patella traumatic arthritis.

2.  The RO must contact the Veteran and request that he submit or identify relevant treatment reports that have not already been associated with demonstrating treatment for right and left patella traumatic arthritis since September 2005.  If, after making reasonable efforts to obtain this evidence the RO is unable to secure same, the RO must notify the Veteran and (a) identify the evidence the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain that evidence; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must then be afforded a VA examination to determine the current nature and severity of his service-connected right and left patella traumatic arthritis.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must separately describe all symptomatology of the Veteran's service-connected right and left knee disability and all clinical findings must be reported.  All indicated tests and studies, to include range of motion testing of both knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right or left knee disabilities after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of that knee.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right or left knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right or left knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right or left knee disability.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability in either knee, and if so, whether it is slight, moderate, or severe.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

4.  Once the above actions have been completed, the RO must contemporaneously adjudicate the Veteran's claim of clear and unmistakable error in the June 1978 rating decision that granted a single 10 percent rating upon the grant of service connection for bilateral patella traumatic arthritis, rather than two separate 10 percent disability ratings, one rating for each knee; and, if necessary, re-adjudicate the Veteran's claims of entitlement to effective dates prior to October 31, 2000 for the grant of separate disability ratings for right and left patella traumatic arthritis.  The RO must also re-adjudicate the Veteran's claims of entitlement to increased ratings for right and left patella traumatic arthritis, to include all relevant evidence associated with the claims file since September 2005.

5.  If any benefit remains denied with respect to the Veteran's claims of entitlement to effective dates prior to October 31, 2000 for the grant of separate disability ratings for right and left patella traumatic arthritis or his claims of entitlement to increased ratings for right and left patella traumatic arthritis, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  The Veteran is reminded that to vest the Board with jurisdiction over his claim of clear and unmistakable error in the June 1978 rating decision, a timely notice of disagreement must be filed with the RO, and after a statement of the case has been issued, a timely substantive appeal to the rating decision denying this claim must be submitted.  If the Veteran perfects an appeal as to the issue of whether there was clear and unmistakable error in the June 1978 rating decision, the same must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


